
	
		II
		112th CONGRESS
		1st Session
		S. 204
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Oil Pollution Act of 1990 to permit funds in
		  the Oil Spill Liability Trust to be used by the National Oceanic and
		  Atmospheric Administration, the Coast Guard, and other Federal agencies for
		  certain research, prevention, and response capabilities with respect to
		  discharges of oil, for environmental studies, and for grant programs to
		  communities affected by oil spills on the outer Continental Shelf, and to
		  provide funding for such uses and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Resources for Oil Spill Research
			 and Prevention Act.
		2.Oil Spill
			 Liability Trust Fund
			(a)Oil Spill
			 Liability Trust Fund financing rate
				(1)In
			 generalSubparagraph (B) of
			 section 4611(c)(2) of the Internal Revenue Code of 1986 is amended by inserting
			 except as provided in paragraph (3) before the Oil Spill
			 Liability Trust Fund financing rate.
				(2)Additional rate
			 on crude oilParagraph (2) of section 4611(c) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(3)Additional rate
				on crude oilIn the case of crude oil on which a tax is imposed
				under subsection (a)(1) or (b), the Oil Spill Liability Trust Fund financing
				rate under paragraph (2)(B) shall be increased by—
							(A)in the case of
				domestic crude oil, 3 cents a barrel, and
							(B)in the case of
				any other crude oil, 7 cents a
				barrel.
							.
				(3)Repeal of
			 terminationSection 4611 of such Code is amended by striking
			 subsection (f).
				(4)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the first day of the first calendar quarter after the date of enactment of this
			 Act.
				(b)Reference to
			 Oil Pollution Act of 1990Section 9509(f) of the Internal Revenue
			 Code of 1986 is amended by striking on the date of the enactment of this
			 subsection and inserting on the date of the enactment of the
			 Resources for Oil Spill Research and
			 Prevention Act.
			3.Uses of the Oil
			 Spill Liability Trust FundSection 1012(a) of the Oil Pollution Act of
			 1990 (33 U.S.C. 2712(a)) is amended—
			(1)in paragraph (5)(C), by striking
			 and at the end;
			(2)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(7)with respect to
				amounts in the Fund attributable taxes received under section 4611(c)(3) of the
				Internal Revenue Code of 1986—
						(A)the payment of
				costs incurred by the National Oceanic and Atmospheric Administration, the
				Coast Guard, and other Federal agencies in maintaining research, prevention,
				and response capabilities with respect to discharges of oil;
						(B)the payment of
				costs incurred in carrying out environmental assessment studies; and
						(C)the provision of
				grants to affected States, communities, institutions of higher education, and
				other entities for use in carrying out research relating to discharges of oil
				on the outer Continental Shelf of the United
				States.
						.
			
